Appellant moves for rehearing and sets up that we erred in holding the witness Little competent, — it being insisted that Little was not only a convict but also that he was in jail at the time of trial, and that the terms of Art. 708, C. C. P., as amended by the Acts of the 39th Legislature, First Called Session, Chap. 13, forbids such person testifying. We must admit the language of said act referred to is not very clear, but there is no question but that the witness Little is not included in those held incompetent under the terms of said article. The bill of exception raising the point relied upon by appellant wholly fails to show that Little had ever been convicted of a felony in this State, or that he was in jail at the time of this trial. We can not consider statements in briefs or motions filed in this court, as supplying matters that ought to be made to appear in bills of exception and in the record as made in the trial court.
The motion for rehearing will be overruled.
Overruled.